Case: 13-10099       Document: 00512352031         Page: 1     Date Filed: 08/23/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 23, 2013
                                     No. 13-10099
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

DUANE LYNN WATSON, also known as Duane Watson,

                                                  Plaintiff-Appellant

v.

DOCTOR DAVID RYAN BASSE; JOSEPHINE ABERNATHY, Director of
Nurses; K. WALLACE, FHA Supervisor of Medical Staff; R. R. WALLACE, LPN;
R. GRIFFIN, RN; N. JACKSON, LVN; K. BRYAN, RN; S V PAUL-TENORIO,
NP; C. RODRIGUEZ, LVN; C. CUNNINGHAM, RN; ARNOLD, Assistant
Warden,

                                                  Defendants-Appellees


                   Appeals from the United States District Court
                        for the Northern District of Texas
                              USDC No. 2:12-CV-229



Before KING, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
       Duane Lynn Watson, Texas prisoner # 903744, appeals the dismissal of his
pro se, in forma pauperis (IFP) 42 U.S.C. § 1983 suit alleging that (1) all of the
defendants violated his Eighth Amendment rights, and that (2) defendants
R.R. Wallace, R. Griffin, N. Jackson, K. Bryan, C. Rodriguez, C. Cunningham,

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-10099     Document: 00512352031      Page: 2    Date Filed: 08/23/2013

                                  No. 13-10099

and F.H.A. Wallace conspired to violate his Eighth Amendment rights. Since the
district court dismissed the suit both as frivolous and for failure to state a claim
upon which relief could be granted pursuant to 28 U.S.C. §§ 1915(e)(2) and
1915A and 42 U.S.C. 1997e(c), we will conduct a de novo review. See Geiger v.
Jowers, 404 F.3d 371, 373 (5th Cir. 2005).
      An IFP complaint may be dismissed as frivolous if it has no arguable basis
in law or fact. Siglar v. Hightower, 112 F.3d 191, 193 (5th Cir. 1997). In
reviewing a dismissal for failure to state a claim, this court “must construe the
complaint in the light most favorable to the plaintiff and draw all reasonable
inferences in the plaintiff’s favor.” Elsensohn v. Saint Tammany Parish Sheriff’s
Office, 530 F.3d 368, 371-72 (5th Cir. 2008). “To survive a motion to dismiss, a
complaint must contain sufficient factual matter, accepted as true, to state a
claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009) (internal quotation marks and citation omitted). Because Watson does
not challenge the district court’s dismissal of his conspiracy claim, he has
abandoned this claim on appeal. See Geiger, 404 F.3d at 373 n.6.
      To the extent that Watson claims that the defendants initially mis-
diagnosed his back injury, that their treatment regimen was too conservative,
and that their diagnostic and palliative efforts were insufficient, his
disagreements with his medical treatment and his allegations of negligence do
not state valid claims of deliberate indifference to his serious medical needs. See
Norton v. Dimazana, 122 F.3d 286, 292 (5th Cir. 1997); Varnado v. Lynaugh, 920
F.2d 320, 321 (5th Cir. 1991). Watson’s allegations that unspecified defendants
denied him prescribed pain medication post-surgery and retaliated against him
by assigning him to a top bunk are too conclusory to state valid claims. See
Fernandez-Montes v. Allied Pilots Ass’n, 987 F.2d 278, 284 (5th Cir. 1993)
(“[C]onclusory allegations . . . masquerading as factual conclusions will not
suffice to prevent a motion to dismiss.”). The district court did not err by



                                         2
    Case: 13-10099       Document: 00512352031     Page: 3   Date Filed: 08/23/2013

                                   No. 13-10099

dismissing his suit as frivolous and for failure to state a claim. See Geiger, 404
F.3d at 373.
      Watson’s appeal is without arguable merit and is dismissed as frivolous.
See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR. R. 42.2. The
dismissal of this appeal as frivolous and the district court’s dismissal as frivolous
and for failure to state a claim each count as a strike for purposes of 28 U.S.C.
§ 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996). We
caution Watson that once he accumulates three strikes, he may not proceed in
forma pauperis in any civil action or appeal filed while he is incarcerated or
detained in any facility unless he is under imminent danger of serious physical
injury. See § 1915(g).
      APPEAL DISMISSED AS FRIVOLOUS; SANCTION WARNING ISSUED.




                                         3